Title: From Jourdan & Sons to Stephen Cathalan, Jr., 1 October 1807
From: Jourdan & Sons
To: Cathalan, Stephen, Jr.


                        
                            Monsieur Ene Cathalan
                            
                            A tain Ce 1er. 8bre. 1807 Marsielle
                        
                        Nous avons recu en son tems votre honnorée 20e passé a la quelle nous n’avons put repondre plutot a cause de
                            nos vendanges et en travail d’une expedition assez Considerable pour L’autre Rive nantie de Licenses necessaires, le
                            per. Lord de L’amirauté etant une ancienne Connoiscence de notre pere et qui nous veut beaucoup de bien et auquel nous
                            envoyames lan passé ainsi d’autres Lords du meme Vin Blanc dont ils ont ete parfaitement Contents puisquils nous
                            demandent du meme Ce qui n’est pas une raïson quon les trouve de meme en amerique, et Les reproches que Vous nous faites
                            de la part de Monsieur le president nous font juger que Lon desire que nos Vins Blancs de Lhermitage ayent un peu de La
                            Liqueur Ce qui est assés rare dans les dits Vins. C’est pourquoi que ne nous en trouvant pas de tels dans Ce moment Nous
                            Suspendrons L’ordre des 100 Blles que desire Mr le president jusques a Lan prochain, etant persuadés que Ceux que
                            nous venons de recolter auront toute La Liqueur que lon desire en amerique.
                        Comme nous n’entendons pas que les 3 personnes aux quelles nous avons envoyé par Votre entremise de nos Vins
                            Blancs soient mecontentes faites nous le plaisirs de leur marquer quils estiment La valeur des dits vins et que nous
                            leurs rembourseront Ce quils jugeront nous avoir païé de trop; a moins quils ne preferent nous renvoyer les Vins qui
                            leur restent Ce que nous prefererions Ce ne seroit pas de les faire Venir en France mais sils trouvoient un Batiment
                            qui put les porter a Guernesey Et Les y adresser pour Ne Cte. a Mrs. Wm. et Geo: Bell nos amis Nous leurs
                            rembourserions le fret quils on paye et Le rembalage de la Nous les ferions passer a L.  ou Nous avons Le debouché tres avantageux de nos Vins Blancs secs.
                        Nous voyons avec peine que Mr Jefferson Veut se retirer des affaires nous Croions que Les etats unis
                            damerique feront une grande perte par Cette retraite sil Vient en France nous esperons que par Votre moyen il nous
                            fera la faveur d’acepter notre soupe, ce qui nous flateroit infiniment
                        Sil est arrivé ou sil arrive de la morne Nouvelle nous Vous prions de nous en faire L’achapt d’une Bale de
                            300℔ pour notre provision
                        Nous avons Lhonneur de Vous Saluer avec atachement
                        
                            Jourdan Et fils.
                        
                    